FRANK, Judge.
Virginia and George Dale sued ITT Sheraton Corporation for personal injuries Virginia allegedly suffered after a slip and fall while on the Sheraton’s premises. The trial court granted Sheraton’s motion for summary judgment and entered a final judgment in its favor. We reverse.
There was a genuine issue of fact in this case sufficient to preclude summary judgment. See Holl v. Talcott, 191 So.2d 40 (Fla.1966). Jeanne Conner, an eyewitness, stated in her affidavit that she saw Virginia slip and fall in the hotel lobby. Conner retrieved the flower petal on which Virginia had stepped at the moment she fell. Conner noticed several other flower petals of the same type scattered nearby. Virginia testified in her deposition that the petal retrieved by Conner was “bruised,” supposedly by her shoe. Under these circumstances, we think there was a question of fact, i.e., whether Sheraton was on constructive notice of the condition alleged to have caused Virginia’s injuries. See, e.g., Teate v. Winn-Dixie Stores, Inc., 524 So.2d 1060 (Fla. 3d DCA), review denied, 534 So.2d 402 (Fla.1988).
We reverse and remand for further proceedings consistent with this opinion.
RYDER, A.C.J., and PARKER, J., concur.